DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/256,475 filed 24 January 2019. Claims 1-9 pending. 

Election/Restrictions
Claims 1-20 are allowable. The restriction requirement, as set forth in the Office action mailed on 25 February 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 24 January 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A two-speed pulley assembly for an engine accessory drive comprising: a planetary gear comprising: a ring gear rotatable about an axis; a sun gear; a planet carrier arranged for driving engagement with an engine crankshaft; and a planet gear rotatable relative to the planet carrier and drivingly engaged with the ring gear and the sun gear; a pulley circumscribing the ring gear and in driving engagement with the ring gear; a friction clutch arranged to selectively prevent rotation of the sun gear; and a one-way clutch (OWC) arranged between the sun gear and the ring gear, the OWC being configured to: permit rotation of the sun gear relative to the ring gear in a first rotational direction; and prevent rotation of the sun gear relative to the ring gear in a second rotational direction, opposite the first rotational direction.
Claim 12:
A two-speed pulley assembly for an engine accessory drive comprising: a planetary gear comprising a ring gear, a sun gear, a planet carrier arranged for 
Claim 18:
A method of operating a two-speed pulley assembly for an engine accessory drive having a pulley circumscribing a ring gear of a planetary gear set, the method comprising: locking, via a one-way clutch, the ring gear to a sun gear of the planetary gear set in a first operating condition such that the pulley rotates at a same speed as an engine crankshaft; and engaging a friction clutch to prevent rotation of the sun gear in a second operating condition, wherein the pulley rotates at a faster speed than the engine crankshaft.
Regarding claims 1, 12 and 18, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the claims are directed to a specific pulley configuration that includes: a planetary gear set; OWC that connects a ring and sun gear depending on torque flow direction; a clutch that stops rotation of the sun gear; and a pulley that circumscribes the ring gear and is in driving engagement. Further, at least claims 12 and 18 further include conditions on when the OWC engages or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10830126 teaches a pulley system with a planetary gear set, OWC that connects a ring and sun, a clutch that rotationally fixes the sun, a pulley that circumscribes the ring gear, and actuation of the OWC is based on rotational speed of an engine. However, the reference does not qualify as prior art under 35 U.S.C. 102(a)(1) or 102(a)(2). Further, there is no double patenting issue.
2005/0153813 teaches a two speed pulley assembly that contains a planetary gear set, OWC, a clutch that rotationally fixes the sun, a pulley that circumscribes the ring gear, and actuation of the OWC is based on rotational speed of an engine. However, the OWC does not connect the sun to the ring gear.
2021/0207568 teaches most of the instant application. However, the reference does not pre-date the effective filing date of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659